Citation Nr: 0428981	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  04-09 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating greater than 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from May 1965 until 
May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted an increased disability 
rating of 30 percent for service-connected PTSD and denied 
entitlement to TDIU.  The veteran appealed the 30 percent 
rating for PTSD and the denial of TDIU to the Board.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993) (noting that, in a claim 
for an increased disability rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded).

A hearing was held before the Board sitting at the RO in 
April 2004, and a transcript of the testimony from that 
hearing has been placed in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The appellant contends that the disability resulting from 
service-connected PTSD is worse than the level of disability 
depicted by the rating criteria for the 30 percent rating.  
At his April 2004 hearing before the Board, he described the 
symptoms and difficulties that he is experiencing because of 
PTSD.  In addition, he submitted statements from his wife and 
stepson describing his symptoms.  Although he submitted a 
waiver of his right to have the RO review this additional lay 
evidence in the first instance, the Board finds that the lay 
evidence and the veteran's testimony indicate a possible 
worsening in his condition since his last VA examination for 
compensation purposes in April 2003 and since the most recent 
relevant VA outpatient records dated in February 2004.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995).   Therefore, the Board 
concludes that the case requires remand for another 
psychiatric examination by an examiner who will review and 
consider the symptoms described in the lay statements 
submitted by the veteran's wife and stepson in conjunction 
with the most recent reports of his condition and with 
findings on examination.
 
With regard to treatment records, the Board notes that the 
veteran receives ongoing outpatient treatment for his 
service-connected PTSD in the mental health clinic at the 
Milwaukee VA medical center (VAMC).  Accordingly, on remand, 
the RO must obtain all relevant and previously unobtained VA 
medical records developed since February 2004.

With regard to an examination, the Board notes that the April 
2003 VA examiner's findings included a Global Assessment of 
Functioning (GAF) score of 55 and a diagnosis of PTSD, by 
history.  The Board notes, however, that the April 2003 VA 
examiner did not address many of the example symptoms 
provided by the rating criteria for determining a level of 
disability and which are usually addressed in a mental status 
evaluation.  Although the adjudicator may consider other 
comparable symptoms in determining the level of disability, 
it would have been helpful in this case if the examiner had 
provided more information about such symptoms or directly 
addressed the symptoms depicted by the rating criteria.  See 
Sellers v Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004) 
(citing Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) 
for the proposition that, although adjudicators are not 
restricted to considering only those symptoms listed in the 
general rating formula and may consider other symptoms 
identified in the Diagnostic and Statistical Manual for 
Rating Mental Disorders (DSM-IV), the criteria listed in the 
general rating formula are, nevertheless, the criteria 
adopted by VA for rating PTSD and other mental disorders).  
For example, the examiner reported no findings concerning the 
veteran's affect; speech; judgment; frequency of panic 
attacks or similar symptoms, if any; or the presence or 
absence of memory impairment or impairment in other cognitive 
abilities.  Although the Board notes that some of these 
symptoms were addressed in other reports, including the 
outpatient reports from the VAMC mental health clinic, and 
that these reports may adequately supplement the examination 
report for rating purposes, the Board concludes that in this 
case since remand is required because of the possibility that 
the veteran's condition has worsened, a new examination 
should be obtained on remand as well.

With respect to the appellant's claim of entitlement to TDIU, 
such claim is inextricably intertwined with the claim for an 
increased rating for service-connected PTSD because the 
outcome of the RO's reajudication of that claim on remand 
could effect the outcome of the TDIU claim.  Accordingly, the 
Board will defer adjudication of the TDIU claim currently on 
appeal pending the outcome of the increased rating for 
service-connected PTSD issue.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

Accordingly, this case is REMANDED for the following:

1.  The appellant's VA medical records should 
be obtained from the VA outpatient facility 
in Milwaukee, Wisconsin, to include any 
medical records pertaining to the appellant's 
treatment for his service-connected PTSD 
developed since February 2004.  In addition, 
the appellant should be requested to provide 
any additional relevant medical records 
within his possession.  All efforts to obtain 
these records should be fully documented, and 
the facility must provide a negative response 
if records are not available.

2.  Upon completion of the above, the 
appellant should be scheduled for a VA 
examination to assess the level of disability 
resulting from the service-connected PTSD.  
The examiner should thoroughly review the 
claims folder in conjunction with evaluating 
the appellant and should consider the April  
2004 statements of the veteran's wife and 
stepson in which they describe the veteran's 
symptoms.  The examiner should provide a 
complete and detailed report of the presence 
or absence of symptoms found on mental status 
evaluation.  The report should include 
findings concerning the veteran's personal 
hygiene; orientation; thought processes; 
impulse control; affect; speech; judgment; 
frequency of panic attacks or similar 
symptoms, if any; memory impairment or 
impairment in other cognitive abilities, if 
any.

3.  The RO should ascertain whether the 
appellant is in receipt of VA vocational 
rehabilitation benefits.  If so, the RO 
should obtain and review these records in 
connection with the claim for TDIU.  

4.  Upon completion of the requested 
development, the appellant's claims 
folder should be reviewed to ensure that 
all the foregoing development has been 
conducted and is completed in full.  If 
it is determined that any development is 
incomplete, then appropriate corrective 
action should be taken.

5.  The appellant's claims of entitlement to 
an increased rating greater than 30 percent 
for service-connected PTSD and entitlement to 
TDIU should then be reviewed and if the 
benefits sought on appeal remain denied, then 
the appellant and his representative should 
be provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal, as well as any 
amendments to those regulations.  An 
appropriate period of time should be allowed 
for a response. 

In addition, if the benefits sought on appeal 
remain denied, the vocational rehabilitation 
records, if any, reviewed by the RO should be 
associated with the claims file for the 
Board's review on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




